Citation Nr: 1229782	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-23 817	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES


1.  Entitlement to a rating higher than 10 percent for left atrial enlargement with anterior fascicular block from September 26, 2006 to February 5, 2012, and to a rating higher than 30 percent since February 6, 2012.

2.  Entitlement to an initial rating higher than 10 percent for status post cerebrovascular accident (CVA, i.e., stroke) with craniotomy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1996.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from February 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In his June and August 2009 substantive appeals (on VA Form 9), the Veteran indicated he wanted a videoconference hearing at the RO before a Veterans Law Judge (VLJ) of the Board concerning the increased-rating claims.  However, on July 23, 2012, the day of his scheduled hearing, the Veteran submitted a statement (VA Form 21-4138) indicating he was withdrawing his appeal for increased evaluations for his heart condition and CVA.  He also therefore withdrew his request for a hearing concerning these claims.  See 38 C.F.R. § 20.704(e) (2011).

The Board also however sees that, in other statements dated in August 2011 and January 2012, the Veteran indicated he was additionally claiming entitlement to service connection for encephalitis, meningitis, thrombo-angitis, diabetes mellitus, cardiomyopathy, hypertension, stricture of the urethra, erectile dysfunction, atrophy of his testes, epididymo-orchitis, a prostate gland disorder, and malignant neoplasms of his genitourinary system, and for an increased rating for his service-connected right knee disability.  But these other claims have not yet been adjudicated by the RO, as the Agency of Original Jurisdiction (AOJ), much less denied and appealed to the Board.  Therefore, the Board does not presently have jurisdiction to consider these other claims, so is referring them to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

Because, however, the Board finds that a timely Notice of Disagreement (NOD) was filed concerning the denial of the still additional claim for a TDIU, the Board instead is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (indicating the appropriate disposition in this circumstance is to remand, rather than merely refer, the claim).


FINDING OF FACT

On July 23, 2012, and more recently on August 16, 2012, prior to the promulgation of a decision in this appeal, the Veteran and his representative indicated the Veteran is withdrawing his appeal for higher ratings for his left atrial enlargement with left anterior fascicular block and for the residuals of his CVA.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal of these claims.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  


Here, the Veteran indicated in his July 2012 statement (on VA Form 21-4138) that he was withdrawing his appeal for higher ratings for his heart condition and CVA.  His representative reiterated this in a more recent August 2012 Motion to Withdraw Appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Therefore, the Board does not have jurisdiction to review these claims, and they are dismissed.


ORDER

The appeal for higher ratings for the left atrial enlargement with left anterior fascicular block and for status post CVA with craniotomy is dismissed.


REMAND

As for the Veteran's remaining claim of entitlement to a TDIU, the RO denied this claim in January 2010.  Later that year, however, in September 2010, the Veteran faxed a privacy release form to his U. S. Senator from his state asking assistance with this TDIU claim (also with the other claims that were pending at the time for an increase in disability rating).  A TDIU is a type of increased-rating claim inasmuch as the Veteran is requesting a higher level of compensation for his service-connected disability or disabilities, albeit specifically on the premise that they render him incapable of obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison..  Hurd v. West, 13 Vet. App. 449 (2000).  The Senator's office, in turn, subsequently faxed this form on to the RO in October 2010.

That statement from the Veteran to his Senator, which, in turn, was forwarded on to the RO, especially when read liberally, constitutes a timely NOD with the RO's January 2010 denial of this derivative TDIU claim.  38 C.F.R. § 20.201 (2011).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  In making this determination, the Board also points out that the United States Court of Appeals for Veterans Claims (Court/CAVC) has held that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD ... finding that a statement constitutes an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review."  Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (rev'd on other grounds by sub nom. Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011)).

When, as here, the Veteran has filed a timely NOD concerning a claim, but has not been provided a statement of the case (SOC) concerning the claim or given opportunity in response to the SOC to complete the steps necessary to perfect his appeal of the claim to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement), the appropriate disposition is to remand the claim, rather than merely refer it.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this remaining claim for a TDIU is REMANDED for the following additional development and consideration:

Send the Veteran an SOC concerning his claim of entitlement to a TDIU.  Advise him that he still needs to submit a timely substantive appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal on this claim to the Board.  Only if he perfects his appeal of this claim should it be returned to the Board for further appellate consideration.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


